Citation Nr: 1215711	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for uterine fibroids, to include residuals of a partial hysterectomy.

4.  Entitlement to an effective date prior to November 30, 2006 for a grant of a 10 percent evaluation for service-connected umbilical hernia, status-post herniorrhaphy, with scar formation..  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from March 2003 to July 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the issues on appeal is required in order to provide the Veteran with a hearing.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 20.700(a) (2011).  In her May 2008 substantive appeal, the Veteran did not request a Board hearing.  However, in a September 2011 submission from the Veteran's attorney, it was noted that the Veteran desired a videoconference hearing and did not waive her right to be afforded such a hearing.  No hearing before the Board has been scheduled or provided.  As such, this appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board Video Conference hearing at her local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that she withdraws her hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



